F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                          April 26, 2007
                             FO R TH E TENTH CIRCUIT                  Elisabeth A. Shumaker
                                                                          Clerk of Court



    N A N CY L. WILLIA M SO N ;
    JO H N S. WILLIA M SO N ,

                Plaintiffs-Appellants,

    v.                                                     No. 06-2103
                                                  (D.C. No. CIV-04-537-JB/LFG)
    JA CK IE SEN A ; C HR IS R OB INSON;                    (D . N.M .)
    FIDEL A TEN CIO; M IKE A TH ERS;
    KEN NY W YA TT; SHARO N LEE
    PARKER, Individually,

                Defendants-Appellees.



                             OR D ER AND JUDGM ENT *


Before L UC ER O, Circuit Judge, BROR BY, Senior Circuit Judge, and
M cCO NNELL, Circuit Judge.




         Nancy and John W illiamson filed suit in the district court alleging illegal

actions by Defendant Internal Revenue Service (“IRS”) employees in their




*
  After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
attempts to collect on W illiamsons’ outstanding federal income tax liabilities.

Due to John W illiamson’s long history of frivolous tax-related suits, the district

court previously ordered him not to file any actions against employees of the

United States without first obtaining permission from that court. Because he

violated the filing restriction in bringing this action, the district court dismissed

his claims. No appeal is taken from that order.

      As to Nancy W illiamson’s claims, the district court granted partial

summary judgment to Defendants, dismissing the complaint with prejudice as to

all claims except a Fourth Amendment claim. It granted Nancy W illiamson

permission to file an amended complaint detailing the factual basis for her Fourth

Amendment claim only. W hen she failed to do so, the district court entered

judgment in favor of D efendants.

      W e review a grant of summary judgment de novo, applying the same

standards as the district court. Simms v. Okla. ex. rel. Dep’t of M ental Health &

Substance Abuse Servs., 165 F.3d 1321, 1326 (10th Cir. 1999). Summary

judgment is appropriate only “if the pleadings, depositions, answ ers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law .” Fed. R. Civ. P. 56(c). In applying this

standard, “we view the evidence and draw reasonable inferences therefrom in the




                                          -2-
light most favorable to the nonmoving party.” Simms, 165 F.3d at 1326 (citation

omitted).

      Having carefully reviewed the record, we conclude all claims preserved for

appeal are without merit and thus affirm the judgment of the district court. 1

Because we affirm for substantially the same reasons as stated in the district

court’s thorough and well-reasoned memorandum opinion and order, we decline

to analyze each individual claim in this disposition.

      Defendants move for sanctions under 28 U.S.C. § 1912 and Rule 38 of the

Federal Rules of Appellate Procedure, arguing the instant appeal is frivolous.

Nancy W illiamson’s response to the motion for sanctions simply rehashes the

discredited arguments in her opening brief, including her assertions that she is not

a “taxpayer,” that collection of income taxes is not authorized upon the earnings

of citizens of New M exico, and that no authorized statute supports the “kind of

tax 1040” allegedly imposed by the Internal Revenue Service. 2 Defendants


1
  Nancy W illiamson’s notice of appeal lists the court order denying her motion
for a cease-and-desist order and for damages against the purchaser of property
seized from her by the Internal Revenue Service as an issue on appeal. Her
failure to argue this issue in her appellate briefs, however, constitutes a waiver of
this issue. Abercrombie v. City of Catoosa, 896 F.2d 1228, 1231 (10th Cir.
1990).
2
  In an apparent attempt to counter the frivolousness charge, Nancy W illiamson
makes an argument based on the Paperw ork Reduction Act, 44 U.S.C. §
3500-3520. Her complaint, however, does not allege a cause of action based on
this statute, and we will not address it on appeal. See Callahan v. Poppell,
471 F.3d 1155, 1161 (10th Cir. 2006) (holding that a claim not alleged in the
                                                                      (continued...)

                                         -3-
request sanctions in the amount of $8,000, contending that the Government

expends an average of $11,000 in attorney salaries and other costs to defend a

frivolous tax appeal. 3 They further note that previous sanctions of $1,500 did not

deter the W illiamsons from filing the present appeal. See W illiamson v. United

States, No. 99-2294, 2000 W L 676053, at *2 (10th Cir. M ay 24, 2000). W e agree

the instant action is a frivolous appeal deserving penalty, and impose sanctions of

$8,000.

      W illiamsons have filed numerous actions in federal district court and U.S.

Tax Court seeking to avoid paying their lawful income taxes. 4 In view of the fact

that prior monetary sanctions alone have not dampened W illiamsons’ enthusiasm

for frivolous litigation, we rely on our “inherent power to regulate federal

dockets, promote judicial efficiency, and deter frivolous filings” to impose filing

restrictions. Stafford v. United States, 208 F.3d 1177, 1179 (10th Cir. 2000). W e

hereby enjoin Nancy W illiamson and/or her husband, John S. W illiamson from:


2
 (...continued)
complaint cannot be raised for the first time on appeal).
3
 A declaration by Gretchen M . W olfinger, counsel for Defendants and a
Department of Justice attorney, states that the facts set forth in Defendants’
motion are true and correct to the best of her knowledge and belief.
4
  See W illiamson v. Comm’r, T.C. M emo 1981-721, 43 T.C.M . (CCH) 141, 1981
W L 11099 (Dec. 23, 1981); W illiamson v. Comm’r, T.C. M emo 1987-118,
53 T.C.M . (CCH) 287, 1987 W L 40195 (M ar. 3, 1987); United States v.
W illiamson, No. 95-1153, slip op. (D.N.M . M ay 7, 1997); W illiamson v. United
States, 84 F. Supp. 2d 1217 (D.N.M . 1999), aff’d, 215 F.3d 1338 (10th Cir. 2000)
(unpublished opinion).

                                         -4-
(1) filing any further complaints in the United States District Court for the

District of New M exico containing the same or similar allegations set forth in

their complaint in the instant case; (2) filing any further appeals or original

actions in this court involving the same or similar allegations set forth in their

complaint in the instant case; and (3) filing any new actions or appeals involving

tax matters against the United States or its employees until they have certified,

under oath, that they have satisfied the monetary sanctions levied herein. Any

proceedings filed in this court in violation of these filing restrictions shall be

summarily dismissed by the Clerk of this court. The mandate shall issue

forthwith.

      The judgment of the district court is AFFIRM ED.


                                                      Entered for the Court



                                                      Carlos F. Lucero
                                                      Circuit Judge




                                           -5-